     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 1 of 24 Page ID #:249




      Juanita R. Brooks, SBN 75934                 Chase A. Scolnick (SBN 227631)
 1                                                 E-mail: cscolnick@kelleranderle.com
      E-mail: brooks@fr.com                        Keller Anderle LLP
 2    Fish & Richardson P.C.                       18300 Von Karman Ave., Suite 930
      12390 El Camino Real                         Irvine, California 92612
 3    San Diego CA 92130
      Telephone: (858) 678-5070                    Steven Katz
 4    Facsimile: (858) 678-5099                    (Pro Hac Vice Forthcoming)
      Aamir Kazi (Admitted Pro Hac Vice)           E-mail: katz@fr.com
 5                                                 Fish & Richardson P.C.
      E-mail: kazi@fr.com                          One Marina Park Drive
 6    Fish & Richardson P.C.                       Boston, MA 02210
      1180 Peachtree Street NE, 21st Floor         Telephone: (617) 542-5070
 7    Atlanta, GA 30309                            Facsimile: (617) 542-8906
      Telephone: (404) 892-5005
 8    Facsimile: (404) 892-5002                    Attorneys for Defendant
                                                   MICROSOFT CORPORATION
 9
                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
      UNILOC 2017 LLC,                             Case No. 8:18-cv-02054-AG (JDEx)
12
            Plaintiff,                             DEFENDANT’S NOTICE OF
13                                                 MOTION AND MOTION TO
            v.                                     DISMISS U.S. PATENT NOS.
14                                                 8,613,110 AND 7,024,696 PURSUANT
      MICROSOFT CORPORATION,                       TO FED. R. CIV. P. 12(b)(6);
15                                                 MEMORANDUM AND POINTS
            Defendant.                             AND AUTHORITIES
16
                                                   Date:      February 11, 2019
17                                                 Time:      10:00 a.m.
                                                   Location: Ronald Reagan Federal
18                                                 Building, U.S. Courthouse, 411
                                                   West Fourth Street, Courtroom
19                                                 10D, Santa Ana, CA, 92701-4516
20                                                 Judge: Hon. Andrew J. Guilford
21

22          PLEASE TAKE NOTICE that on February 11, 2019 or as soon thereafter as
23    counsel may be heard, Microsoft Corporation (“Microsoft”) will, and hereby does
24    move the Court under Federal Rule of Civil Procedure 12(b)(6) to dismiss U.S.
25    Patent Nos. 8,613,110 and 7,024,696 from the case. This Motion is based on this
26    Notice and the accompanying memorandum of point and authorities.
27

28
                           DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                    8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 2 of 24 Page ID #:250




 1          Statement Regarding Conference Pursuant to Local Rule 7-3: In a telephone
 2    conference on December 31, 2018, Counsel for Microsoft notified Plaintiff’s
 3    Counsel of the plan to file the above-noticed Motion. Plaintiff’s counsel confirmed
 4    that Plaintiff would not agree to dismiss U.S. Patent Nos. 8,613,110 and 7,024,696.
 5    The Parties have been unable to resolve their dispute.
 6
      Dated: January 7, 2018                 FISH & RICHARDSON P.C.
 7

 8

 9
                                             By: /s/ Aamir A. Kazi
                                                 Aamir A. Kazi
10

11                                           Attorneys for Defendant
                                             MICROSOFT CORPORATION
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                            DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                     8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 3 of 24 Page ID #:251




 1                                          TABLE OF CONTENTS
 2          INTRODUCTION ...........................................................................................1
 3
            BACKGROUND .............................................................................................2
 4
            A.       The Bahar Patents Require Counting Attempts to Obtain Service
 5                   Data For Use in Software Activation ....................................................2
 6
            B.       A Court Previously Construed Counting “Attempts” to Require
 7                   Counting All Attempts to Obtain Service Data – Both Successful
 8                   and Not Successful ................................................................................3

 9          C.       Uniloc Alleges (Twice) Against Microsoft the Same Infringement
                     Theory that Failed Against Acronis ......................................................6
10

11                   1.       Uniloc’s Theory in its Original Complaint Was Facially
                              Deficient ......................................................................................6
12
                     2.       Uniloc’s Amended Complaint Does Not Allege that
13
                              Microsoft’s Products Track “All Attempts to Obtain Service
14                            Data” .........................................................................................10
15          ARGUMENT .................................................................................................12
16
            A.       Legal Standards ...................................................................................12
17
                     1.       Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)...................12
18
                     2.       Issue Preclusion.........................................................................12
19

20          B.       Uniloc Fails to State a Claim Because the Pled Facts As a Matter
                     of Law Fail to Establish Patent Infringement .....................................13
21
            C.       Uniloc Cannot Offer a Different Construction from the Acronis
22
                     Case .....................................................................................................16
23
            CONCLUSION..............................................................................................18
24

25

26
27

28
                                                                i

                                   DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                            8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 4 of 24 Page ID #:252



                                                     TABLE OF AUTHORITIES
 1
      Cases                                                                                                                         Page(s)
 2

 3    Ashcroft v. Iqbal,
         556 U.S. 662 (2009) .................................................................................................................13
 4
      Atlas IP, LLC v. Exelon Corp.,
 5        189 F. Supp. 3d 768 (N.D. Ill. 2016) .......................................................................................15
 6    Blatty v. Warner Bros. Entm’t,
         2011 WL 13217379 (C.D. Cal. Apr. 21, 2011) .................................................................12, 17
 7

 8    Consumer Advocacy Grp., Inc. v. ExxonMobile Corp.,
         86 Cal. Rptr. 3d 39 (Ct. App. 2008) ........................................................................................17
 9
      Cumberland Pharmaceuticals Inc. v. Sagent Agila LLC,
10      No. 12-825-LPS, 2013 WL 5913742 (D. Del. 2013).........................................................15, 16

11    Gharb v. Mitsubishi Elec. Automation, Inc.,
         No. 10 C 07204, 2012 WL 1986435 (N.D. Ill. June 4, 2012) .................................................15
12
      Harris v. Cnty. of Orange,
13
         682 F.3d 1126 (9th Cir. 2012) ...................................................................................................1
14
      Holcombe v. Hosmer,
15       477 F.3d 1094 (9th Cir. 2007) .................................................................................................12

16    Ileto v. Glock,
          249 F.3d 1191 (9th Cir. 2003) .................................................................................................12
17
      Mack v. S. Bay Beer Distribs., Inc.,
18      798 F.2d 1279 (9th Cir. 1986), abrogated on other grounds by Astoria Fed.
19      Savs. & Loan Ass’n v. So/imino, 501 U.S. 104 (1991) ............................................................12

20    Macronix Int’l Co. v. Spansion Inc.,
        4 F. Supp. 3d 797 (E.D. Va. 2014) ..........................................................................................13
21
      Moody v. Morris,
22      608 F.Supp.2d 575 (S.D.N.Y. 2009)........................................................................................15
23    Nalco Co. v. Chem-Mod, LLC,
24       No. 14-CV-2510, 2015 WL 507921 (N.D. Ill. Feb. 4, 2015) ............................................15, 16

25    In re Palmer,
          207 F.3d 566 (9th Cir. 2000) ...................................................................................................12
26
      Paulo v. Holder,
27       669 F.3d 911 (9th Cir. 2011) ...................................................................................................12
28
                                                                          ii

                                          DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                                   8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 5 of 24 Page ID #:253



      Pieczenik v. Abbott Labs.,
 1       No. 10-2230 (JAP), 2011 WL 1045347 (D. N.J. Mar. 23, 2011) ............................................15
 2
      Roper v. Jo-Ann Stores, Inc.,
 3       211 Fed. Appx. 950 ..................................................................................................................15

 4    Shrawz v. United States,
         234 F.3d. 428 (9th Cir. 2000) ..................................................................................................12
 5
      TecSec, Inc. v. International Business Machines Corp.,
 6       731 F.3d 1336 (Fed. Cir. 2013)................................................................................................12
 7
      Uniloc USA, Inc. et al. v. Acronis, Inc. et al.,
 8       No. 6:15-cv-1001 (E.D.Tex. February 21, 2017) ............................................................ passim

 9    Other Authorities

10    Federal Rule of Civil Procedure 12(b)(6) ......................................................................................12

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                         iii

                                          DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                                   8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 6 of 24 Page ID #:254




 1          INTRODUCTION
 2          Uniloc’s Amended Complaint (“Amended Complaint”) is Uniloc’s second
 3    failed attempt in this case to allege infringement of U.S. Patent Nos. 8,613,110
 4    (“the ’110 patent”) and 7,024,696 (“the ’696 patent”) (collectively, the “Bahar
 5    Patents”). Uniloc’s original complaint was facially deficient because a binding
 6    prior claim construction1 requires that the invention track “all attempts (both
 7    successful and unsuccessful attempts) to obtain service data,” whereas Uniloc only
 8    alleged that Microsoft tracks successful activations. Accordingly, Microsoft
 9    moved to dismiss the original Complaint. See ECF No. 13 (“Complaint”).
10          Recognizing the deficiency in its Complaint, Uniloc filed its Amended
11    Complaint, this time alleging that Microsoft tracks both successful and
12    unsuccessful activations. See ECF No. 24 (“Amended Complaint”). But Uniloc
13    has not changed its underlying legal theory. It still focuses erroneously on
14    Microsoft’s activations, rather than on attempts to obtain service data (that can be
15    used in those activations) as required by the patent claims. Thus, Uniloc’s
16    Amended Complaint still fails because the allegations that Uniloc has added do not
17    cure the fundamental flaw in its infringement theory: Microsoft’s accused
18    software (as described in the Amended Complaint) does not track “all attempts to
19    obtain service data” as the patent claims require under the prior court’s binding
20    claim construction.
21          Because a prior court has already rejected Uniloc attempt to equate tracking
22    activations with tracking “attempts to obtain service data,” this Court should grant
23    Microsoft’s Motion to Dismiss the Bahar Patents.
24

25

26
      1
       In connection with a motion to dismiss, a court “may take judicial notice of
      undisputed matters of public record, including documents on file in federal or state
27    courts.” Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).
28                                              1

                            DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                     8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 7 of 24 Page ID #:255




 1             BACKGROUND
 2             A.     The Bahar Patents Require Counting Attempts to Obtain Service
                      Data For Use in Software Activation
 3
               The Bahar Patents, which are related and share a specification2, purport to
 4
      concern a technique for reducing software piracy. See Amended Complaint at Exs.
 5
      B (“’110 Pat.”) and C (“’696 Pat.”). Software piracy occurs when someone uses a
 6
      copy of software without consent (e.g., without paying for a license). One way to
 7
      deter piracy is to require the use of a code to unlock the software. See’696 Pat. at
 8
      1:52-55. For example, the software may function “only . . . after a remote service
 9
      provider transmits [to the software] a code sequence that will activate the software
10
      for use.” Id. at 1:13-16. The Bahar Patents, however, posit that these codes can be
11
      “easily copied and distributed to unlicensed users” without permission. Id. at 1:52-
12
      55.
13
               The Bahar patents purport to describe an improved technique of combatting
14
      piracy in which the remote server determines whether to provide an activation code
15
      to requesting software based on counting the number of times the server receives a
16
      request for the code for that particular copy of software. Id. at 4:65-5:14. The
17
      Bahar patents refer to these activation codes as “service data” or “access codes.”
18
      See, e.g., Id. at 5:19-25. The remote server uses the number of requests for service
19
      data received to infer whether the user’s copy is legitimate or pirated. Id. The
20
      assumption of the patents is that a legitimate user would only request service data
21
      once, or perhaps only a few times, and therefore an exceedingly high number of
22
      attempts (i.e., requests for service data) would be evidence that the copy of
23
      software has been pirated:
24
               Multiple online activation attempts of the same software 5, regardless
25             if such attempts are by distinct or the same users would naturally
               indicate that the software 5 was pirated and distributed to a multitude
26
27    2
          Because of this, all citations to the Bahar patents herein are to the ’696 patent.
28                                                 2

                               DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                        8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 8 of 24 Page ID #:256



            of different users. In this situation, the remote service provider may
 1          contact the registered user(s) to investigate into potential piracy.
            Additionally, the remote service system 9 may blacklist the specific
 2          software 5, as referenced by its identification code.
 3    Id. at 4:65-5:5.
 4          If the remote server receives a threshold number of attempts to obtain
 5    service data for a particular copy of software, the server can assume that the
 6    attempts are attempted piracy, and “blacklist” that specific copy such that the
 7    remote server will no longer provide service data for that particular instance of
 8    software. Id.
 9          Each of the eight independent claims in the Bahar patents reflect this idea of
10    an activation process in which the remote server (1) counts the number of requests
11    for service data from software; and (2) provides the service data (e.g., in the form
12    of an activation code) only when the number of attempted requests falls below
13    some threshold. For example, claim 1 of the ’696 Patent recites “counting the
14    number of times an attempt has been made to obtain said service data in order to
15    activate” the software and sending “service data” when the remote server
16    “determines that the number of times an attempt has been made . . . to activate” is
17    “fewer than a predetermined threshold.” Id. at 9:17-27 (claim 1). The other
18    independent claims of the ’696 and ’110 patents include similar limitations that
19    count the number of “attempts” (to obtain service data) and compare that count to a
20    threshold. Id. at 10:50-59 (claim 15); 11:60-67 (claim 24); 12:52-62 (claim 30);
21    14:11-17 (claim 36); ’110 Pat. at 9:10-17 (claim 1); 9:51-10:8 (claim 7); 10:49-57
22    (claim 13).
23          B.      A Court Previously Construed Counting “Attempts” to Require
                    Counting All Attempts to Obtain Service Data – Both Successful
24                  and Not Successful
25          Uniloc previously asserted the ’696 Patent against multiple parties, and at
26    least one such case resulted in both a claim construction order and a final
27    judgment. On November 20, 2015, Uniloc filed a complaint in the Eastern District
28                                              3

                            DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                     8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 9 of 24 Page ID #:257




 1    of Texas asserting that Acronis, Inc. (“Acronis”) and a related foreign entity
 2    infringed the ’696 Patent. Complaint, Uniloc USA, Inc. et al. v. Acronis, Inc. et al.,
 3    Civil Action No. 6:15-cv-1001 (ED.Tex.) at Dkt. No. 1 (“Acronis Complaint”). In
 4    its infringement allegation in the complaint, Uniloc pointed to Acronis’s
 5    distribution and activation of software (Id. at ¶ 10) and identified functionality at
 6    the activation server that would allow only a set number of successful activations.
 7    Id. at ¶¶ 18-19. Once the user had utilized that number of successful activations,
 8    subsequent activations would be rejected:
 9

10

11

12

13

14

15

16

17

18    Id. Uniloc’s infringement theory thus relied on the Acronis software counting the
19    number of successful activations, but made no mention of counting attempts to
20    obtain service data for those activations.
21          The meaning of counting “attempts” in the claims became a central question
22    in the Acronis case. To support its infringement theory, Uniloc argued that
23    counting activation “attempts” could encompass counting any of the “number of
24    successful attempts, unsuccessful attempts, or both.” Markman Order at 10,
25    Uniloc USA, Inc. et al. v. Acronis, Inc. et al., No. 6:15-cv-1001 (E.D.Tex. February
26    21, 2017), ECF No. 162 (“Acronis Markman Order”). On the other hand, the
27

28                                                 4

                             DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                      8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 10 of 24 Page ID #:258




 1     defendant sought a claim construction that the term “attempt” was limited to its
 2     plain-English meaning – “requests to activate the software that includes
 3     unsuccessful requests.” Id. The court summarized the dispute as follows: “The
 4     parties dispute whether this term [‘attempt’] must include unsuccessful attempts or
 5     could exclude unsuccessful attempts and just include successful attempts to
 6     activate a software application.” Id. at 9.
 7           Following a Markman hearing, the court adopted Acronis’s interpretation of
 8     the plain meaning of “attempt,” which required counting both successful and
 9     unsuccessful requests for service data:
10           Therefore, the plain meaning of this phrase, which is evident from the
             language of the claim and the specification, includes all attempts
11           (both successful and unsuccessful attempts) to obtain the service
             data.
12

13     Id. at 11. In rejecting Uniloc’s proposed construction, the court stated that the
14     claim required tracking the “number of times an attempt has been made for service
15     data,” and that tracking the number of “actual activations or installations” was
16     different:
17           The specification [] references attempts as attempts to activate, not
             actual activations or installations of the software application. . . . . To
18           the extent Uniloc’s proposal refers to the number of ‘attempts’ to only
             mean the number of successful attempts (activations), Uniloc is
19           deviating from the specific claim language. The surrounding claim
             language explicitly refers to “the number of times an attempt has been
20           made to obtain service data.”
21     Id. at 10-11 (emphasis added); see also Id. at 10 (“As claimed, the limitation tracks
22     the number of ‘attempts’ to obtain service data for activating the software
23     application and whether that number exceeds a certain predetermined threshold.
24     Claim 15 does not state what is tracked is the number of activations or installations
25     of the software exceeds a predetermined threshold.”).
26           The Texas court issued its claim construction in that case on February 21,
27     2017. Six weeks later, Uniloc moved to dismiss the case “in view of the Claim
28                                                   5

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 11 of 24 Page ID #:259




 1     Construction Order” and other factors, and asked “the Court to enter judgment
 2     dismissing this action, with prejudice.” Plaintiff’s Motion to Dismiss, Uniloc, Inc.
 3     et al. v. Acronis, Inc. et. al, Civil Action No. 6:15-cv-01001 (E.D. Tex.), Dkt. No.
 4     171. On May 31, 2017, the Texas court entered Final Judgment dismissing
 5     Uniloc’s patent infringement claims with prejudice. Final Judgment, Uniloc, Inc.
 6     et al. v. Acronis, Inc. et al., Civil Action No. 6:15-cv-01001 (E.D. Tex.), Dkt. No.
 7     181.
 8            Uniloc never appealed the court’s construction.
 9            C.    Uniloc Alleges (Twice) Against Microsoft the Same Infringement
                    Theory that Failed Against Acronis
10
              Just as in the Acronis case, Uniloc again incorrectly equates counting “all
11
       attempts to obtain service data” (what the claims require) with counting the
12
       activations themselves (what Uniloc pleads that Microsoft does). Microsoft moved
13
       to dismiss the original Complaint because Uniloc alleged only that Microsoft
14
       counted successful activations. Microsoft now moves to dismiss the Amended
15
       Complaint because Uniloc is alleging only that Microsoft counts “successful and
16
       unsuccessful” activations—and not that Microsoft tracks all “attempts to obtain
17
       service data.”
18
                    1.     Uniloc’s Theory in its Original Complaint Was Facially
19                         Deficient
20            The claims require that a remote activation server count attempts, and
21     determine whether to provide service data based upon that count. See, e.g., ’696
22     Pat. at cl. 1 (“counting the number of times an attempt has been made to obtain
23     said service data . . . selectively transmitting service data to the user's computer
24     when said remote service provider determines that the number of times an attempt
25     has been made to obtain said service data”); see, e.g., ’110 Pat. at cl. 1 (“updating .
26     . . a number of activation attempts” and “transmitting . . . an activation code . . .
27     when the number of activation attempts is less than a predetermined threshold”).
28                                                 6

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 12 of 24 Page ID #:260




 1     Based upon the prior court’s construction of “attempt,” Uniloc needed to allege
 2     that Microsoft’s remote activation server tracked “all attempts (both successful and
 3     unsuccessful attempts) to obtain the service data.” Acronis Markman Order at 11.
 4     Uniloc never alleged that.
 5           Instead, Uniloc referred to an “install limit” that keeps track of the number
 6     of activations that result from the activation process: “Microsoft’s activation
 7     process will not activate the software if the installation limit has been reached,
 8     blacklisting the unique identification code when the number of activation attempts
 9     is not less than the predetermined threshold so that the authentic copy of the
10     software is prohibited from receiving any future activation codes from the remote
11     service system.” See, e.g., Complaint at ¶ 41. But tracking activations is different
12     from tracking “attempts to obtain service data” for use in an activation, and is
13     certainly different from tracking all such attempts, as required by the construed
14     claims. Uniloc never alleged that the “install limit” tracks any “attempts to obtain
15     service data,” and certainly did not allege that Microsoft tracks all such “attempts”
16     (successful and unsuccessful).
17           Uniloc’s Complaint provided additional excerpts from documents and
18     websites that refer to the install limit in supposed support of Uniloc’s infringement
19     allegations (Complaint at ¶ 39, 41, 63, 68), but those excerpts similarly suggest
20     only that Microsoft’s products track activations.
21           First, Uniloc cited the below excerpt in paragraphs 39 and 63 of its
22     Complaint:
23

24

25

26
27

28                                                7

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 13 of 24 Page ID #:261




 1

 2

 3

 4

 5

 6

 7

 8

 9
       Complaint at ¶¶ 39, 63. This document concerns “installs.”3 It states that Office
10
       365 Home may be installed on “5 PCs or Macs, 5 tablets, and 5 smartphones.” In
11
       the illustrated example, three of the five permitted PC/Mac installs exist, two more
12
       PCs/Macs installs remain, five tablet installs remain, and five smartphone install
13
       remain. The document says nothing about tracking all attempts to obtain service
14
       data, including any unsuccessful attempts.
15
             Second, Uniloc cites the “Managing installs” document. This second
16
       document, like the first, discloses tracking the number of total successful
17
       concurrent “installs”:
18
19

20

21

22

23     3
         This document, like others that Uniloc cites to, uses the word “install” to refer to
       a device with activated software. It is not clear if Uniloc is referring to tracking the
24
       number of instances of activated software (i.e., activation after the software has
25     been installed on a device), or referring to tracking the naked installation of the
26
       software (i.e., before the software is activated). For the purpose of this motion,
       however, it makes no difference which of these Uniloc is referring to, because
27     neither is considered an “attempt to obtain service data.”
28                                                  8

                                DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                         8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 14 of 24 Page ID #:262




 1

 2

 3

 4

 5

 6

 7

 8
       Id. But again, it says nothing about tracking all attempts to obtain service data.
 9
       Nor does the document discuss tracking all (or even any) unsuccessful attempts to
10
       obtain service data.
11
             Uniloc cites to a third document, which similarly states that Microsoft tracks
12
       the number of concurrent installs (e.g., “Install Limited Reached”). In this
13
       example, the software will not activate a third computer because two other
14
       computers already have activated software:
15

16

17

18
19

20

21     Complaint at ¶¶ 41, 68. The document further provides a link to “deactivate” an
22     install, which would free up one of the two activations for another computer. This
23     document says nothing about tracking all attempts to obtain service data, including
24     all (or even any) unsuccessful attempts.
25           Thus, Uniloc’s allegations in its original Complaint (if viewed in the light
26     most favorable to Uniloc and if accepted as true) are that Microsoft’s product, like
27     the products in Acronis, track the number of concurrently activated machines.
28                                                9

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 15 of 24 Page ID #:263




 1     Uniloc never alleges that Microsoft’s products track the number of “attempts to
 2     obtain service data” for use in the activation process, which is what the claims
 3     require.
 4                  2.     Uniloc’s Amended Complaint Does Not Allege that
                           Microsoft’s Products Track “All Attempts to Obtain
 5                         Service Data”
 6           Uniloc’s Amended Complaint does little more than regurgitate Uniloc’s
 7     original Complaint. The only noticeable relevant additions are in paragraphs 37
 8     and 41 (and identical corresponding edits in paragraphs 57 and 66). But those
 9     additions do not change Uniloc’s infringement theory from its original Complaint
10     (and also from the prior Acronis matter). Critically, the Amended Complaint does
11     not include additional factual allegations to the effect that Microsoft products track
12     all attempts to obtain service data.
13           The addition to paragraphs 37 and 57 (emphasized below) recites certain
14     alleged steps in Microsoft’s activation process, and concludes that the sending of
15     an activation code does not always result in a successful activation:
16           37. The Accused Infringing Devices prevent piracy of Microsoft Office
17           products installed in a data storage element on a user’s computer
             through an activation process. In the activation process, software is first
18           installed on one or more computers, but is only operational after it is
             activated. The activation process includes Microsoft sending an
19           activation code or entitlement to the computer or device that has an
             installed copy of the software. The sending of the activation codes does
20           not always result in an Office product being successfully activated. For
21           example, an activation may not be fully successful if the device
             including the installed copy of Office has another license on it.
22
       Amended Complaint at ¶ 37. Even if true, Uniloc is not pleading that Microsoft
23
       tracks all (or any) attempts to obtain service data in the activation process.
24
             Uniloc’s addition to paragraph 41 and 66 (emphasized below) refers to
25
       purported scenarios where the software begins the activation process (e.g., it
26
       requests an activation code) but the installed software is ultimately not activated.
27

28                                                10

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 16 of 24 Page ID #:264




 1     Based on these allegations, Uniloc concludes that “install limit” does not track only
 2     the number of installs, but also includes the number of times an activation code is
 3     sent to a device:
 4           41. Microsoft’s activation process will not activate the software if the
 5           “installation” limit, which includes successful and unsuccessful
             activation attempts, has been reached, blacklisting the unique
 6           identification code when the number of activation attempts is not less
             than the predetermined threshold so that the authentic copy of the
 7           software is prohibited from receiving any future activation codes from
             the remote service system. Although Microsoft refers to this threshold
 8
             as an “install limit,” it does not strictly reflect a number of
 9           “installations” (e.g., a user can install a copy of Office on a device and
             choose to not activate it). Rather, the “install limit” reflects the number
10           of times an activation code has been sent to a device having an installed
             copy of an Office product (i.e., the number of times an activation
11           attempt has been made). Because the sending of an activation code does
12           not always result in an Office product being successfully activated (e.g.,
             if another license is on the device), the “install limit” reflects both
13           successful and unsuccessful activation attempts.
14     Here, Uniloc is alleging only that the install limit tracks the codes sent by the
15     server but not used to activate the software. But the claim limitation requires
16     tracking all attempts by the device to obtain service data from the server as a part
17     of that activation process, and Uniloc does not allege Microsoft does that.
18           Uniloc also adds an excerpt from Microsoft’s website entitled “activated
19     with the wrong license”, but it is not apparent how this excerpt is relevant to any
20     pertinent issue as it relates to a user who has successfully activated software using
21     one of multiple possible licenses. Nothing in the passage suggests Microsoft
22     counts all attempts to obtain service data from the server as part of an activation
23     process. Amended Complaint at ¶ 41.
24           Uniloc’s Amended Complaint is thus like the original Complaint in that
25     Uniloc fails to allege that Microsoft tracks all attempts to obtain service data.
26
27

28                                                11

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 17 of 24 Page ID #:265




 1           ARGUMENT
 2           A.     Legal Standards
 3                  1.     Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)
 4           A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)
 5     tests the legal sufficiency of the claims asserted in the complaint. Ileto v. Glock,
 6     249 F.3d 1191, 1199-2000 (9th Cir. 2003). When evaluating a motion to dismiss,
 7     the court must accept the plaintiff’s allegations in the complaint as true and
 8     construe them in the light most favorable to the plaintiff. Shrawz v. United States,
 9     234 F.3d. 428, 435 (9th Cir. 2000).
10                  2.     Issue Preclusion
11           Issue preclusion, otherwise known as collateral estoppel, applies when “(1)
12     there was a full and fair opportunity to litigate the issue in the previous action; (2)
13     the issue was actually litigated in that action; (3) the issue was lost as a result of a
14     final judgment in that action; and (4) the person against whom collateral estoppel is
15     asserted in the present action was a party or in privity with a party in the previous
16     action.” In re Palmer, 207 F.3d 566, 568 (9th Cir. 2000); see also Paulo v. Holder,
17     669 F.3d 911, 917 (9th Cir. 2011); TecSec, Inc. v. International Business Machines
18     Corp., 731 F.3d 1336, 1341 (Fed. Cir. 2013). For the purposes of collateral
19     estoppel, parties have privity if they have a “mutual or successive relationship to
20     the same rights of property.” Blatty v. Warner Bros. Entm’t, 2011 WL 13217379,
21     at *8 (C.D. Cal. Apr. 21, 2011).
22           Issue preclusion is an issue that may be resolved on a Rule 12(b)(6) motion.
23     See, e.g., Holcombe v. Hosmer, 477 F.3d 1094 (9th Cir. 2007); Mack v. S. Bay
24     Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir. 1986), abrogated on other
25     grounds by Astoria Fed. Savs. & Loan Ass'n v. So/imino, 501 U.S. 104 (1991).
26
27

28                                                12

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 18 of 24 Page ID #:266



             B.     Uniloc Fails to State a Claim Because the Pled Facts As a Matter
 1                  of Law Fail to Establish Patent Infringement
 2           To avoid a motion to dismiss, Uniloc had to plead facts from which
 3     infringement could be plausibly inferred. See, e.g., Macronix Int'l Co. v. Spansion
 4     Inc., 4 F. Supp. 3d 797, 804 (E.D. Va. 2014) (applying Twombly and Iqbal to direct
 5     infringement claims). Uniloc has failed to do so—and cannot do so.
 6           Under the prior court’s construction, each asserted claim of the Bahar
 7     patents requires a remote activation server to base an activation decision on
 8     counting “all attempts to obtain service data” (e.g., requests for an access code or
 9     activation code) that the remote activation server receives from a copy of software.
10     Uniloc’s allegations, which are assumed true on a motion to dismiss, posit that the
11     accused products count the number of concurrent installations and/or (if read in
12     the best light for Uniloc) activated machines, but not that those products count all
13     (or even any) “attempts to obtain service data” during the process of activation.
14     Thus, on its face, Uniloc’s Amended Complaint fails to “state a claim to relief that
15     is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
16           The additional allegations Uniloc included in its Amended Complaint make
17     no difference. Uniloc now alleges that there may be unsuccessful activations in
18     two scenarios: (1) “if the device including the installed copy of Office has another
19     license on it” (Amended Complaint at ¶ 37); or (2) “a user can install a copy of
20     Office on a device and choose to not activate it.” Amended Complaint at ¶ 41.
21     Uniloc’s allegations are unsupported and contradicted by other of Uniloc’s
22     allegations in the Amended Complaint. But even if true, in both scenarios, Uniloc
23     is alleging that Microsoft is tracking scenarios where activations were not
24     successful after the activating software received service data (e.g., after the
25     software receives an activation code) from the remote activation server—not that
26     Microsoft is tracking the attempts to obtain that service data in the first place.
27

28                                               13

                             DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                      8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 19 of 24 Page ID #:267




 1     Id. at ¶ 41(“the ‘install limit’ reflects the number of times an activation code has
 2     been sent to a device having an installed copy of an Office product”).
 3           Thus, Uniloc cannot plausibly infer infringement from the facts as plead. In
 4     both scenarios, the requesting software received an activation code. Even though
 5     the code (i.e., “service data”) was not used, both scenarios would be considered
 6     “successful” attempts to obtain service data. Thus, it cannot be inferred from these
 7     facts that Microsoft is tracking unsuccessful attempts to obtain an activation code.
 8     In fact, nowhere does Uniloc allege that Microsoft tracks those underlying attempts
 9     to obtain service data (e.g., requesting an access code).
10           Importantly, this is the exact theory that Uniloc pursued unsuccessfully in
11     Acronis. In Acronis, Uniloc was pursuing an infringement theory that concerned
12     tracking activations, and not the attempts to obtain the service data that was used in
13     those activations. The prior court considered that theory, and rejected it,
14     interpreting the claims to require counting all attempts to obtain service data from
15     the activation server. Markman Order at 10, Uniloc USA, Inc. et al. v. Acronis,
16     Inc. et al., No. 6:15-cv-1001 (E.D.Tex. February 21, 2017), ECF No. 162. The
17     prior court expressly rejected Uniloc’s attempt to equate counting attempts with
18     counting activations or installations:
19           As claimed, the limitation tracks the number of “attempts” to obtain
20           service data for activating the software application and whether that
             number exceeds a certain predetermined threshold. Claim 15 does not
21           state what is tracked is the number of activations or installations of the
             software exceeds a predetermined threshold.
22
       Id.; (“The specification also references attempts as attempts to activate, not actual
23
       activations or installations of the software application.”); Id. at 11 (“[T]he
24
       specification indicates that only attempts are tracked, not activations.”) Uniloc
25
       cannot press forward on the same rejected theory here.
26
27

28                                                14

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 20 of 24 Page ID #:268




 1           Courts have dismissed claims similar to Uniloc’s where the actual factual
 2     allegations in the complaint fail to support the infringement theory. For example,
 3     in Cumberland Pharmaceuticals Inc. v. Sagent Agila LLC, the court dismissed an
 4     infringement complaint where the plaintiff alleged that the accused products
 5     contained a chemical agent that the asserted claims expressly excluded. No. 12-
 6     825-LPS, 2013 WL 5913742, *1-*3 (D. Del. 2013). Similarly, in Nalco Co. v.
 7     Chem-Mod, LLC, the court dismissed an infringement complaint where
 8     “[plaintiff’s] own allegations and attached exhibits contradict that the [accused
 9     product] directly infringes the method patent found in the 692 Patent.” No. 14-
10     CV-2510, 2015 WL 507921, at *3 (N.D. Ill. Feb. 4, 2015) (“The 692 Patent
11     involves injecting chemicals into flue gas after the coal has been burned, whereas
12     the Chem–Mod™ Solution is a method that adds sorbents to cold coal when it is
13     on the coal feed belts and before it is combusted.”); Atlas IP, LLC v. Exelon Corp.,
14     189 F. Supp. 3d 768, 778 (N.D. Ill. 2016) (“Even apart from Atlas’ (1) indefensible
15     claim construction and (2) the fact that its description of how the Network Products
16     supposedly practice the Frame and Power Elements means that they almost
17     certainly do not practice the Repeating Cycle Element, that description of the
18     Network Products is actually undercut by the SAC itself. And that provides a third
19     sufficient reason to dump the SAC.”).4
20     4
        See also Moody v. Morris, 608 F.Supp.2d 575, 579 (S.D.N.Y. 2009) (dismissing
21     patent infringement claims where the patents “are directly related to the ReadSpeak
       captioning system [and] [b]y contrast, [the accused system] Word World is
22
       comprised of ‘word-objects’ that do not rely on any captioning or subtitling
23     system”); Roper v. Jo-Ann Stores, Inc., 211 Fed. Appx. 950, 951 (affirming
       dismissal where patent requirements could not apply to accused product);
24
       Pieczenik v. Abbott Labs., No. 10-2230 (JAP), 2011 WL 1045347, at *6 (D. N.J.
25     Mar. 23, 2011) (dismissing infringement claims where products could not possibly
26
       be covered by the patent’s claims); Gharb v. Mitsubishi Elec. Automation, Inc.,
       No. 10 C 07204, 2012 WL 1986435, at *3 (N.D. Ill. June 4, 2012) (dismissing
27     direct infringement claim prior to claim construction).
28                                               15

                             DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                      8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 21 of 24 Page ID #:269




 1           As in Cumberland and Nalco, Uniloc pleads that Microsoft products track
 2     concurrently activated machines and/or installations, which a prior court has
 3     confirmed is different than tracking attempts to obtain service data. Thus, based on
 4     the factual allegations in Uniloc’s Amended Complaint, Uniloc has failed to plead
 5     plausible allegations of infringement.
 6           C.     Uniloc Cannot Offer a Different Construction from the Acronis
                    Case
 7
             Uniloc’s conclusory statements that Microsoft counts “attempts” are based
 8
       on a claim construction position Uniloc already lost in Acronis. That litigation
 9
       went to judgment, and therefore Uniloc is precluded from re-arguing for its failed
10
       construction again here. Each of the four requirements for issue preclusion
11
       unquestionably applies here.
12
             First, the construction of “attempt” was fully and fairly litigated and decided
13
       in Acronis. Uniloc USA, Inc. et al. v. Acronis, Inc. et al., Civil Action No. 6:15-cv-
14
       1001 (ED.Tex. February 21, 2017) at Dtk. No. 162 (construing “attempt”). The
15
       question in both cases is identical. Here, as in Acronis, Uniloc alleges that
16
       products infringe because they allegedly count the number of successful
17
       activations. And here, like in Acronis, Uniloc relies on document(s) suggesting the
18
       accused product may not activate if the user exceeded a maximum number of
19
       activations (or installs). See, e.g., Complaint, Uniloc USA, Inc. et al. v. Acronis,
20
       Inc. et al., Civil Action No. 6:15-cv-1001 (ED.Tex.), ECF No. 1 at ¶ 18; Amended
21
       Complaint at ¶¶ 43, 70. Thus, in both cases, Uniloc alleges an infringement theory
22
       that is contrary to the meaning of attempt as construed by a federal Court.
23
             Second, the construction of “attempt” was actually litigated in Acronis. The
24
       construction of “attempt” was a disputed issue, the parties submitted competing
25
       briefing on it, and after a Markman hearing, the court rejected Uniloc’s
26
       construction in its Markman order:
27

28                                                16

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 22 of 24 Page ID #:270



             [T]he plain meaning of this phrase, which is evident from the language
 1           of the claim and the specification, includes all attempts (both successful
             and unsuccessful attempts) to obtain the [activation] service data.
 2
       Uniloc USA, Inc. et al. v. Acronis, Inc. et al., Civil Action No. 6:15-cv-1001
 3
       (ED.Tex. February 21, 2017), Dkt. No. 162 at 11.
 4
             Third, the Acronis case ended with a final judgment. After the court
 5
       construed “attempt,” Uniloc filed an opposed motion to dismiss:
 6

 7           On February 21, 2017, the Court issued its Memorandum Opinion and
             Order construing the disputed claim terms of the ’696 patent (“Claim
 8           Construction Order”). In view of the Claim Construction Order, as well
 9           as information provided by Acronis to Uniloc regarding the damages at
             issue, Uniloc believes it best, for all parties, that this litigation be
10
             dismissed.
11     Motion to Dismiss, Uniloc USA, Inc. et al. v. Acronis, Inc. et al., No. 6:15-cv-1001
12     (E.D.Tex. April 3, 2017), ECF No. 171. The defendant opposed an outright
13     dismissal and sought a judgment that would clarify that Uniloc was estopped from
14     refiling its infringement action. Uniloc conceded, and the Court entered final
15     judgment against Uniloc. Final Judgment, Uniloc USA, Inc. et al. v. Acronis, Inc.
16     et al., No. 6:15-cv-1001 (E.D.Tex. May 31, 2017), ECF No. 181.
17           Finally, fourth, there is privity between the plaintiff in this case, and the
18     plaintiffs in Acronis. Uniloc USA, Inc. was a party in the Acronis matter and
19     alleged it held all substantial rights in the ’696 patent. Acronis Complaint at ¶ 11.
20     Uniloc 2017 is the current plaintiff, and alleges it holds all substantial rights in the
21     ’696 patent family. Amended Complaint at ¶ 4. Thus, Uniloc 2017 is successor in
22     interest to Uniloc USA. Blatty v. Warner Bros. Entm’t, 2011 WL 13217379, at *8
23     (C.D. Cal. Apr. 21, 2011) (“For the purposes of collateral estoppel, parties have
24     privity if they have a ‘mutual or successive relationship to the same rights of
25     property.’”) (quoting Consumer Advocacy Grp., Inc. v. ExxonMobile Corp., 86
26     Cal. Rptr. 3d 39, 51 (Ct. App. 2008)).
27

28                                                17

                              DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                       8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 23 of 24 Page ID #:271




 1           Thus, the doctrine of issue preclusion prevents Uniloc from re-construing the
 2     meaning of counting of “attempts.”
 3
             CONCLUSION
 4
             For the reasons stated above, Microsoft respectfully requests that the Court
 5
       grant Microsoft’s motion to dismiss the Bahar Patents from this case with
 6
       prejudice.
 7

 8     Dated: January 7, 2019                Respectfully submitted,
 9

10
                                             FISH & RICHARDSON P.C.
11

12
                                             By: /s/ Aamir A. Kazi
13                                               Aamir A. Kazi
14
                                             Attorney for Defendant
15                                           MICROSOFT CORPORATION
16

17

18
19

20

21

22

23

24

25

26
27

28                                              18

                            DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                     8:18-CV-2054-AG (JDEx)
     Case 8:18-cv-02054-AG-JDE Document 28 Filed 01/07/19 Page 24 of 24 Page ID #:272




 1                              CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that a true and correct copy of the above and
 3     foregoing document has been served on January 7, 2019 to all counsel of record who
 4     are deemed to have consented to electronic service via the Court’s CM/EMF system
 5     per Civ. L.R. 5-3.3. Any other counsel of record will be served by U.S. Mail or hand
 6     delivery.
 7

 8

 9
                                              By:     /s/ Aamir A. Kazi
                                                      Aamir A. Kazi
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               19

                             DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                                      8:18-CV-2054-AG (JDEx)
